DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 4 and 6 end with periods that should be commas or semicolons.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “from the support surface to the exterior” in the first indent.  It is not clear how this relates or modifies the “main direction” that appears to be defined “from rear to front.”  Further, the claim recites “at least one lateral edge extending along a lateral edge” in the second indent.  It is unclear how an edge can be defined along another edge.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Patent Application Publication Number 2019/0215606) in view of Konrad et al. (US Patent Application Publication Number 2017/0210257).  
Regarding claim 1, You discloses a headrest for a vehicle seat, comprising: a support surface intended to receive the head of an occupant, the support surface defining a main orientation, from rear to front, substantially perpendicular to the support surface, from the support surface to the exterior of the headrest (at least as best understood; see Figures 4-5 showing a headrest and support surface), at least one lateral edge extending along a lateral edge of the support surface and defining with the support surface a space for receiving the head of the occupant. wherein the side edge defines a cavity (for receiving a member 601 for instance), the headrest comprising a sound diffusion system (including at least 601) arranged in the cavity, the sound diffusion system comprising: a loudspeaker configured to emit sound waves outside of the cavity towards the reception space in front of the support surface, the 
Regarding claim 2, You, modified as above, further discloses each side edge extends towards the front according to the main orientation relative to the support surface (see figures).  
Regarding claims 4 and 5, You, modified as above, further discloses two side edges extending on either side of the support surface, each side edge defining a cavity, the headrest comprising two sound diffusion systems each arranged in one of the cavities, and wherein the sound diffusion system comprises two passive radiators (see figures; the arrangement provides this symmetric arrangement).  

Regarding claim 11, You, modified as above, further discloses a vehicle seat including at least one headrest as above (see figures).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Konrad and further in view of Hirano (US Patent Number 6744898) and/or Cain et al. (US Patent Number 5133017).  You, modified as above, discloses an arrangement as explained but may not clearly disclose the speaker in front of the support surface or movable relative to the edge.  Hirano and Cain disclose related devices including speakers in front of headrest support surfaces and/or movable relative to side edges.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Hirano and/or Cain in You’s device as previously modified because this could improve the experience and comfort of users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636